237 Md. 639 (1965)
206 A.2d 703
DOFFLEMYER
v.
DIRECTOR OF PATUXENT INSTITUTION
[App. No. 68, September Term, 1964.]
Court of Appeals of Maryland.
Decided February 8, 1965.
Before HAMMOND, HORNEY, MARBURY, SYBERT and OPPENHEIMER, JJ.
PER CURIAM:
*640 This application for leave to appeal from a denial of post conviction relief contains no statement of reasons, as required by Maryland Rule BK 46 b, and must be dismissed on that ground. Mullen v. Director, 236 Md. 640, 204 A.2d 555 (1964).
Application denied.